190 Ga. App. 734 (1989)
380 S.E.2d 57
BOYLE
v.
STATE OF GEORGIA.
A89A0553.
Court of Appeals of Georgia.
Decided February 10, 1989.
Rehearing Denied March 13, 1989.
*735 Douglas K. Boyle, pro se.
Spencer Lawton, Jr., District Attorney, Barry I. Mortge, Assistant District Attorney, for appellee.
McMURRAY, Presiding Judge.
Appellant, pro se, without complying with the provisions of OCGA § 5-6-35 which require an order of this court granting appellant's application to appeal, filed his appeal from the order of the Superior Court of Chatham County, Georgia, denying his pro se motion to set aside the default judgment against him in a Libel for Condemnation of $1,111. Held:
OCGA § 5-6-35 (a) (6) mandates that an appeal from a judgment in the amount of $2,500 or less must be brought as a discretionary appeal. Vaughn v. Cable East Point, 185 Ga. App. 203 (363 SE2d 639); Rich v. McDonald Car &c. Leasing, Inc., 180 Ga. App. 613 (1) (349 SE2d 832); Perryman v. Ga. Power Co., 180 Ga. App. 259, 260 (2) (348 SE2d 762). Also, OCGA § 5-6-35 (a) (8) mandates that an appeal from a denial of a motion to set aside a judgment be brought as a discretionary appeal. See Byrd v. Byrd, 183 Ga. App. 302 (359 SE2d 2); Roach v. Roach, 182 Ga. App. 122, 123 (354 SE2d 877); Folks, Inc. v. Agan, 177 Ga. App. 480 (340 SE2d 26).
The requirements of OCGA § 5-6-35 are jurisdictional and this court cannot accept an appeal not made in compliance therewith. Accordingly, we must dismiss the appeal.
Appeal dismissed. Carley, C. J., and Beasley, J., concur.